[Cite as Jones v. Malabar Farm State Park, 2011-Ohio-4798.]



                                     Court of Claims of Ohio
                                                                                  The Ohio Judicial Center
                                                                          65 South Front Street, Third Floor
                                                                                     Columbus, OH 43215
                                                                           614.387.9800 or 1.800.824.8263
                                                                                      www.cco.state.oh.us




MARGARET L. JONES

       Plaintiff

       v.

MALABAR FARM STATE PARK

       Defendant

        Case No. 2011-02999-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION

        {¶1}    On February 3, 2011, plaintiff, Margaret Jones, suffered property damage
when ice fell from a building owned by defendant, Malabar Farm State Park, and struck
the    parked car plaintiff had been driving.                 Specifically, the hood, fenders, and
windshield, were damaged by ice and snow falling from the roof of defendant’s visitor’s
center where plaintiff was working.            Plaintiff contended her car was damaged as a
proximate result of negligence on the part of defendant in maintaining a dangerous
condition on state park premises. Consequently, plaintiff filed this complaint seeking to
recover $1,236.45 the cost for repairs to the vehicle and reimbursement of the filing fee.
The $25.00 filing fee was paid.
        {¶2}    Defendant denied any liability in this matter. Defendant suggested plaintiff
was aware of the “open and obvious condition of ice sliding off the overhanging eaves
of the visitor center and could have taken precaution to protect against the potential
dangers of this known condition.” Therefore, the state park was not charged to protect
plaintiff from hazards that were open and obvious.
        {¶3}    An owner of land generally owes a duty to individuals such as plaintiff to
maintain the premises in a reasonably safe condition. Paschal v. Rite Aid Pharmacy,
Inc. (1985), 18 Ohio St. 3d 203, 18 OBR 267, 480 N.E. 2d 474. However, a land owner
ordinarily owes no duty to business invitee plaintiffs to remove natural accumulations of
ice and snow on the premises or to warn the invitees of dangers associated with these
natural accumulations. Brinkman v. Ross, 68 Ohio St. 3d 82, 1993-Ohio-72, 623 N.E.
2d 1175. Everyone is assumed to appreciate the risks presented by such snow and ice
accumulations and consequently, everyone is expected to bear responsibility for
protecting himself from such risks presented by natural accumulations of ice and snow.
Brinkman.
       {¶4}   Conversely, liability may result if the premises owner permits an unnatural
accumulation of ice or snow to exist. See Lopatkovich v. City of Tiffin (1986), 28 Ohio
St. 3d 204, 207, 28 OBR 290, 503 N.E. 2d 154; Tyrrell v. Investment Associates, Inc.
(1984), 16 Ohio App. 3d 47, 16 OBR 50, 474 N.E. 2d 621. In Porter v. Miller (1983), 13
Ohio App. 3d 93, 13 OBR 110, 468 N.E. 2d 134, the court clarified the distinction
between an unnatural and natural snow accumulation stating:                    “‘Unnatural’
accumulation must refer to causes and factors other than the inclement weather
conditions of low temperatures, strong winds and drifting snow, i.e., to causes other
than meteorological forces of nature. By definition, then, the ‘unnatural’ is the man-
made, the man-caused; extremely severe snow storms or bitterly cold temperatures do
not constitute ‘unnatural’ phenomena.” at page 95.
       {¶5}   In Myers v. Forest City Enterprises, Inc. (1993), 92 Ohio App. 3d 351, 635
N.E. 2d 1268 appeal dismissed, 69 Ohio St. 2d 1213, 1994-Ohio-408, 633 N.E. 2d
1136, the court further addressed the state of unnatural accumulations, noting: “In
cases involving an unnatural accumulation of ice and snow, a plaintiff must show that
the defendant created or aggravated the hazard, that the defendant knew or should
have known of the hazard, and that the hazardous condition was substantially more
dangerous than it would have been in the natural state (citations omitted). Melting snow
that refreezes into ice is natural, not an unnatural accumulation of ice.” at page 353-354.
       {¶6}   Based on the evidence in the instant claim, the court concludes the ice
and snow that damaged plaintiff’s car was a natural accumulation.               Ordinarily,
defendant would be relieved from legal liability for injury resulting from this natural
occurrence. However, there are exceptions to this general rule. If the landowner is
shown to have had notice, actual or implied, that a natural accumulation of snow and ice
on the premises has created a condition substantially more dangerous than an invitee
should have anticipated by reason of the knowledge of conditions prevailing generally in
the area, negligence may be shown. Paschal; Gober v. Thomas & King, Inc. (June 27,
1997), Montgomery App. No. 16248. Ohio’s freeze and thaw cycles, which commonly
cause icy conditions, are natural accumulations absent a showing of negligence on the
part of the landowner. Hoenigman v. McDonald’s Corp. (Jan. 11, 1990), Cuyahoga
App. No. 56010.     For liability to attach the landowner must have some superior
knowledge of the condition. LaCourse v. Fleitz (1986), 28 Ohio St. 3d 209, 28 OBR
294, 503 N.E. 2d 159.       Despite the agreements asserted in plaintiffs’ response,
insufficient evidence supporting this proposition has been presented.       In a reply to
plaintiff’s response filed by defendant, the defendant asserts it breached no duty of care
owed to plaintiff pursuant to the holding in Thomas v. Ohio University, Ct. of Cl. No.
2010-07776-AD, 2011-Ohio-1946. Plaintiff, in the present claim, has failed to establish
defendant owed her a duty to remove natural accumulations of snow and ice from the
roof of the visitor’s center. Therefore, absent a duty, negligence cannot be proven.
                                 Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




MARGARET L. JONES

        Plaintiff

        v.

MALABAR FARM STATE PARK

        Defendant

         Case No. 2011-02999-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION

         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Margaret L. Jones                                 Charles G. Rowan
3381 Pleasant Valley Road                         Department of Natural Resources
Lucas, Ohio 44843                                 2045 Morse Road, D-3
                                                  Columbus, Ohio 43229-6693
SJM/laa
5/17
Filed 6/15/11
Sent to S.C. reporter 9/21/11